Nick Herb Accounting Services, PC May 3, 2011 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 RE: Highland Business Services, Inc. We have read the statements that we understand Highland Business Services, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /s/ Nick Herb Nick Herb Accounting Services, PC 7596 E. Palo Verde St., Suite B, Prescott Valley, AZ 86314 Telephone (928) 775-5009 • Facsimile (866) 758-1208
